DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,844,218 and U.S. Patent No. 10,548,313 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A seed comprising a coating comprising a compound of Formula I, Formula II or a salt thereof is not taught or suggested by the prior art. The closest prior art to teach compounds of Formula I or Formula II, Ashton et al. or Moir et al., does not suggest or provide a motivation to coat a seed with the compounds of Formula I or Formula II, as currently claimed. For these reasons, the claims, as currently amended, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 9, 10, 11, 16, 17, 18, 20, 21, and 22 are allowable. The species election requirement of the compound of Formula I or Formula II, as set forth in the Office Action mailed on May 17, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04 (a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of the allowable claim. Specifically, the restriction requirement of election of species of Formula Ib and Formula II used in the seed formulation currently claimed is withdrawn.
Claims 12, 13, 14, 15, and 23-28, directed to the species of Formula Ib and Formula II are no longer withdrawn from consideration because of the claims require all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





New claim number at allowance
Original claim number
1
9
2
16
3
17
4
18
5
20
6
21
7
22
8
23
9
24
10
26
11
10
12
25
13
11
14
12
15
13
16
27
17
28
18
14
19
15


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616